Title: Advertisement for Truro Parish Glebe and Silver, 22 May 1767
From: Washington, George,Gardner, William
To: 

 

[22 May 1767]

To be sold to the highest bidder, in consequence of an act of General Assembly, and pursuant to order of Vestry, on Friday the 22d of May next, on the premises,
The late Glebe Lands of Truro parish, in Fairfax county, containing by estimation 400 acres, but the exact quantity will be ascertained against the day of sale. Thereon is a brick dwellinghouse, with four rooms on a floor, passages above and below, and cellars; also a kitchen, meat house, corn house, coach house, and barn, together with sundry other houses, and a yard and garden paled in. The situation is high, dry, and healthy, with good water, some meadow, and a valuable peach orchard. The land lies within 2 or 3 miles of the navigable branches of Potowmack river, and by having the great post road from Alexandria to Williamsburg passing through it at proper distances from the former, and the town of Colchester on Occoquan, is rendered very convenient for a publican, and might possibly suit a merchant, perhaps a doctor. Eighteen months credit will be allowed, the purchaser giving bond and security as usual.
The Plate belonging to the said parish, before division thereof, will be sold at the same time and place, and on the same terms.


George Washington,



William Gardner
Church-Wardens


